DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 3, 2021 has been entered.

Response to Arguments
Applicant’s arguments, see pp.10-11, filed August 4, 2021, with respect to the rejection(s) of independent claim(s) 1, 9, 17, and 24 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly considered prior art and in view of what is known in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-3, 5-11, 13-19, 21-26, 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0061002) in view of Deshpande (WO 2018/128071A1) in view of what is known in the art (Official Notice).

Regarding claim 17 Lee discloses a method of storing virtual reality content, comprising: 
obtaining virtual reality data (providing virtual reality content to users – [0081]), wherein the virtual reality data represents a 360-degree view of a virtual environment (360 degree content – [0081, 0082]); 
storing the virtual reality data into a file (encapsulating encoded 360 video data and 360 video data metadata into a file – [0113]), wherein the virtual reality data is stored in the file in accordance with a file format (file format such as ISO Base Media File Format (ISOBMFF) – [0113, 0115]), wherein the file format specifies placement within the file of the virtual reality data (mdat box in Figures 9 and 10 stores actual media data of the media file – [0220]) and specifies placement within the file of information associated with the virtual reality data (moov box in Figures 9 and 10, moov box stores metadata about the media data – [0219]), wherein the information associated with the virtual reality data is stored within a track box (moov box may include a trak box – [0221, 0223]); and
storing a sample entry from the track box, wherein the sample entry is associated with one or more samples (Figure 14(a) shows a sample entry of a track – [0299-0300, 0310, 0318]), wherein the sample entry indicates that the track is a timed metadata track that contains information on a most-viewed viewport associated with the virtual reality data (region of interest metadata about a point-in-time or region intended by a producer, or statistically preferred viewport or region – [0020]; note the region of interest intended by a producer or statistically preferred viewport or region is being interpreted as the most-viewed viewport), wherein the most-viewed viewport is associated with a presentation time of the virtual reality data to a user and picture regions based on measurements of viewing statistics of the virtual reality data at the presentation time (Region-of-Interest metadata transmitting information on statistically preferred viewpoints/regions (most-interesting regions), the information on statistically preferred viewpoints/regions may be used for data prefetching in virtual reality video prefetching – [0735-0781]).  
It is noted provisional application No. 62/379,740 and provisional application No. 62/444,814 provide support for the above and following rejections.
However, fails to explicitly disclose wherein the sample entry includes a first viewport type syntax element of a plurality of viewport type syntax elements, wherein the first viewport type syntax element indicates that the track is a timed metadata track that contains information on a most-viewed viewport; the most-viewed viewport is associated with a maximum viewport fully covered by a set of most-requested picture regions.

It is noted Provisional Application US 62/443,767 provides support for the rejection above. 
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Deshpande into the teachings of Lee because such incorporation improves the video distribution system performance by lowering transmission bandwidth and/or lowering coding complexity (paragraph [0007]). 
However, fails to explicitly disclose wherein the sample entry includes a first viewport type syntax element of a plurality of viewport type syntax elements, wherein the first viewport type syntax element indicates that the track is a timed metadata track that contains information on a most-viewed viewport.
Nevertheless, the examiner takes Official Notice that it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have the sample entry to include a first viewport type syntax element of a plurality of viewport type syntax elements, wherein the first viewport type syntax element indicates that the track is a timed metadata track that contains information on a most-viewed viewport, since it is well-known in the art of omnidirectional media processing and part of the Omnidirectional Media Format (“OMAF”) standard to have a 

Regarding claim 18 Lee discloses the method of claim 17, wherein the information on the most-viewed viewport associated with the virtual reality data comprises data identifying a shape type (region viewed by user has a form – [0097]; and data identifying a spherical region viewport specified by four great circles (region may be a viewport specified by four great circles – [0339]).

Regarding claim 19 Lee discloses the method of claim 17, wherein the information on the most-viewed viewport associated with the virtual reality data comprises data identifying a shape type (region viewed by user has a form – [0097]; viewport has corresponding form – [0102]) and data identifying a spherical rectangle viewport specified by two yaw circles and two pitch circles (region defined by intersection of two pitch circles and two yaw circles – [0340]).

Regarding claim 21 Lee discloses the method of claim 17, wherein the most-viewed viewport associated with the virtual reality data is further associated with at least one of a group consisting of: a director-defined viewport of the virtual reality data (transmitting/receiving Region-of-Interest metadata about the director intended viewpoint/region indicating the viewport and/or direction intended by the director – [723-732]), a recommended viewport for displaying the virtual reality data (recommended viewport – [0259, 0627]), and a producer-defined viewport of the virtual reality data (transmitting/receiving Region-of-Interest metadata about the producer intended viewpoint/region indicating the viewport and/or producer intended by the director – [723-732]).


Regarding claim 22 Lee discloses the method of claim 17, wherein extracting the virtual reality data from the files comprises extracting the virtual reality data from one or more media tracks of the file (moov box in Figures 9 and 10, moov box stores metadata about the media data – [0219]; VR display may extract a viewport region on the basis of the position/direction of a user’s head, vertical or horizontal FOV supported by the device – [0100]; extracting a coded video picture from file – [0666]).

Regarding claim 23 Lee discloses the method of claim 17, wherein the file format is based on an International Standards Organization (ISO) base media file format (file format such as ISO Base Media File Format (ISOBMFF) – [0113, 0115]).

Claim 24 corresponds to the apparatus performing the method of claim 17. Therefore, claim 24 is being rejected on the same basis as claim 17.

Claim 25 corresponds to the apparatus performing the method of claim 18. Therefore, claim 25 is being rejected on the same basis as claim 18.

Claim 26 corresponds to the apparatus performing the method of claim 19. Therefore, claim 26 is being rejected on the same basis as claim 19.
Claim 28 corresponds to the apparatus performing the method of claim 21. Therefore, claim 28 is being rejected on the same basis as claim 21.

Claim 29 corresponds to the apparatus performing the method of claim 22. Therefore, claim 29 is being rejected on the same basis as claim 22.

Claim 30 corresponds to the apparatus performing the method of claim 23. Therefore, claim 30 is being rejected on the same basis as claim 23.

Claim 1 is being rejected on the same basis as claim 17. Lee discloses decoding received virtual reality data (par. 95), decoding and rendering the received virtual reality data (par. 101).

Claim 2 is being rejected on the same basis as claim 18.

Claim 3 is being rejected on the same basis as claim 19.

Claim 5 is being rejected on the same basis as claim 21.

Claim 6 is being rejected on the same basis as claim 22.

claim 7 Lee discloses the method of claim 1, wherein the virtual reality data is rendered and displayed using the information on the most-viewed viewport associated with the virtual reality data (virtual reality display extracting viewport region on basis of the position/direction of a user’s head, vertical or horizontal FOV – [0100, 0178]).

Claim 8 is being rejected on the same basis as claim 23.

Claim 9 corresponds to the apparatus performing the method of claim 1. Therefore, claim 9 is being rejected on the same basis as claim 1. Lee discloses a decoder in paragraph [0121].

Claim 10 corresponds to the apparatus performing the method of claim 2. Therefore, claim 10 is being rejected on the same basis as claim 2.

Claim 11 corresponds to the apparatus performing the method of claim 3. Therefore, claim 11 is being rejected on the same basis as claim 3.

Claim 13 corresponds to the apparatus performing the method of claim 5. Therefore, claim 13 is being rejected on the same basis as claim 5.

Claim 14 corresponds to the apparatus performing the method of claim 6. Therefore, claim 14 is being rejected on the same basis as claim 6.

Claim 15 corresponds to the apparatus performing the method of claim 7. Therefore, claim 15 is being rejected on the same basis as claim 7.

Claim 16 corresponds to the apparatus performing the method of claim 8. Therefore, claim 16 is being rejected on the same basis as claim 8.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0061002) in view of Deshpande (WO 2018/128071A1) in view of what is known in the art (Official Notice) further in view of Boyce (US 2020/0045286).

Regarding claim 31 Lee discloses the method of claim 1. However, fails to explicitly disclose wherein the most-viewed viewport associated with the virtual reality data is further associated with a recommended viewport defined by an external application, and wherein the set of most-requested picture regions fully covering the viewport is a minimum set.
In his disclosure Deshpande teaches wherein the set of most-requested picture regions fully covering the viewport is a minimum set (minimum set of tiles that cover the viewport – [0018, 0020]).
It is noted Provisional Application US 62/443,767 provides support for the rejection above. 
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Deshpande 
However, fails to explicitly disclose wherein the most-viewed viewport associated with the virtual reality data is further associated with a recommended viewport defined by an external application. 
In his disclosure Boyce teaches wherein the most-viewed viewport associated with the virtual reality data is further associated with a recommended viewport defined by an external application (viewport recommended for display when the user does not have control of the viewing orientation or has released control of the viewing orientation to the viewport recommendations – [0039]; note the not having control of the viewing orientation/viewport recommendations are being interpreted as the external application).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Boyce into the teachings of Lee because such incorporation enhances the user experience.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103.  The examiner can normally be reached on M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA E VAZQUEZ COLON/Examiner, Art Unit 2482